73 F.3d 356NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Kevin BATTLE;  Joseph Hankins;  Winston Lloyd;  GordonYautis, Plaintiffs-Appellants,andKevin JOHNSON;  David Campbell;  Randall Simmons;  DanielDavis;  Russell Adams;  Jesse Seymour, Plaintiffs,v.Richard LANHAM, Commissioner of Corrections;  Earl Beshears,Warden, Eastern Correctional Institution;  GeorgeKalaroumakis, Eastern Correctional Institution Annex;Captain Worthy, Eastern Correctional Institution Annex;Lieutenant Flaig;  Lieutenant Henderson;  Chief of Security,Eastern Correctional Institution Maximum, Defendants-Appellees.
No. 95-7276.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 12, 1995.Decided:  December 21, 1995.

Kevin Battle, Joseph Hankins, Winston Lloyd, Gordon Yautis, Appellants Pro Se.  John Joseph Curran, Jr., Attorney General, Audrey J.S. Carrion, Office of the Attorney General of Maryland, Baltimore, MD, for Appellees.
Before MICHAEL and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Lanham, No. CA-94-258-B (D.Md. July 26, 1995).  Additionally, we deny Appellant Winston Lloyd's motion to consolidate all the Appellants' notices of appeal as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED